Title: To George Washington from Silvanus Seely, 30 July 1781
From: Seely, Silvanus
To: Washington, George


                  
                     Sir
                     Morris Town July 30th 1781
                  
                  I received yours of the 27th this morning and am sorry to find your Excellency has been misinformd (In regard to the Militia going home,) for what men have been collected are here still.
                  I should have wrote before this, but I was informed by Colo. Dayton that it was your Excellencys Orders, that as soon as I had three hundred men collected, I was either to march on with them, or send them on under proper Officers to Join the Jersey Brigade, & as I have not been able to get but about half that number, therefore thought it not Necessary.
                  I have used every method in my power to have the men collected, but all has hitherto proved Inefectual.
                  Inclosed you have a return of those already collected I shall march them on agreeable to Direction.  I am your Excellencies Most Obedt Humle servt
                  
                     Silvanus Seely
                     
                  
               